DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent No. 7,781,724 to Childers et al.; in view of U. S. Publication No. 2021/0138198 to Leo.
Regarding Claim 1, Leo teaches a catheter comprising: a catheter body having first and second regions, wherein one or more channels 5are formed in the first region, while the second region comprises a front end having a tip subjected to an external force and thus bent (figs. 1, 3, 4 element 28 teaches a tip and an optical fiber with fbg element 48); an elastic member to surround the optical fiber and disposed inside the front end, 10wherein the elastic member is made of a material having a different elastic force from an elastic force of the catheter body to concentrate the external force applied to the tip on the front end (fig.4 element 36 and para 0043 sleeve 36 has a different stiffness [elasticity] than the rest of the body); and  15senses the external force 
Leo teaches all of the above claimed limitations but does not expressly teach an optical fiber inserted into the channel and having a plurality of Fiber Bragg Gratings (FBGs) arranged along a longitudinal direction of the catheter body; wherein the plurality of FBGs senses a shape of the catheter body based on light wavelength information corresponding to a group of FBGs placed in the first region.
Chiders teaches optical fiber inserted into the channel and having a plurality of Fiber Bragg Gratings (FBGs) arranged along a longitudinal direction of the catheter body (figs. 2a-4 teaches catheter with multiple optical fibers with plurality of FBG’s placed on the optical fibers); wherein the plurality of FBGs senses a shape of the catheter body based on light wavelength information corresponding to a group of FBGs placed in the first region (col. 8 lines 10-20 figs. 2a-4 and 7-10).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Leo with a setup such that the optical fiber has plurality of FBG’s placed to detect shape as taught by Chiders since such a setup would result in determining catheter shape inside the body.
Regarding Claim 2, Leo teaches that the optical fiber has three or more optical cores, wherein the three or more optical cores are arranged around a linear axis of the catheter 20body in a radius of 0.01 mm to 1.00 mm from the axis (para 0057 teaches a diameter of 2mm which is a radius of 1 mm).  
Regarding Claim 3, Chiders teaches that the plurality of FBGs are arranged in the optical fiber such that spacings between adjacent FBGs vary, wherein the spacings increase toward the front end (fig. 4 element 48 teaches fbg’s with variable spacings).  
Regarding Claim 4, Chiders teaches that the plurality of FBGs are arranged in the optical fiber such that spacings between adjacent FBGs vary, wherein the spacings decrease toward the front end (fig. 4 element 48 teaches fbg’s with variable spacings furthermore front end is not defined, examiner suggests clarifying the claims to recite proximal/distal end).  
Regarding Claim 5, Leo teaches that the elastic member is disposed in the second region such that the group of FBGs placed in the second region is located inside the elastic member (figs. 4-7 teaches an elastic member 36 and fbg sensors element 48 furthermore front end is not defined, examiner suggests clarifying the claims to recite proximal/distal end).  
Regarding Claim 6, Chiders teaches that the optical fiber has three or more optical cores, wherein light of the same wavelength band is incident on the three or more optical cores (col. 8 lines 10-20 and figs. 1b and 2a teaches multiple optical fibers with plurality of fbg’s with same wavelength band from element 70).  
Regarding Claim 7, Chiders teaches that the optical fiber has three or more optical cores, wherein light of different wavelength bands are incident on the three or more optical cores (col. 8 lines 10-20 and figs. 1b and 2a teaches multiple optical fibers with plurality of fbg’s with same wavelength band from element 70).  
Regarding Claim 8, Chiders teaches that the three or more optical cores discriminate between shifted wavelength information of light of different wavelength 
Regarding Claim 9, Chiders teaches that the optical fiber has three or more optical cores, 15wherein light is incident on the three or more optical cores at different timings (figs. 1b and 2a teaches multiple optical fibers with plurality of fbg’s with same wavelength band from element 70).  
Regarding Claims 10-12, Chiders teaches that the three or more optical cores discriminate between light information based on the different timings at which the light of the same wavelength band passes through the group of FBGs arranged in the first region, and  20calculate a direction and angle of the bending of the optical fiber based on the discriminated three or more light wavelength information to sense the shape of the catheter body  (col. 8 lines 10-20 and figs. 1b and 2a teaches multiple optical fibers with plurality of fbg’s and figs. 7-10 teaches determining the angle to sense the shape of the catheter body).  
Regarding Claim 13, Chiders teaches a catheter system comprising:  5a catheter comprising: a catheter body having first and second regions, wherein one or more channels are formed in the first region, while the second region comprises a front end having a tip subjected to an external force and thus bent (figs. 1, 3, 4 element 28 teaches a tip and an optical fiber with fbg element 48); wherein the elastic member is made of a material having a different elastic force from an elastic force of the catheter body to concentrate the external force applied to the tip on the front end (fig.4 element 
Leo teaches all of the above claimed limitations but does not expressly teach an optical fiber inserted into the channel and having a plurality of Fiber Bragg Gratings (FBGs) arranged along a longitudinal direction of the catheter body; wherein the plurality of FBGs senses a shape of the catheter body based on light wavelength information corresponding to a group of FBGs placed in the first region.
Chiders teaches optical fiber inserted into the channel and having a plurality of Fiber Bragg Gratings (FBGs) arranged along a longitudinal direction of the catheter body (figs. 2a-4 teaches catheter with multiple optical fibers with plurality of FBG’s placed on the optical fibers); wherein the plurality of FBGs senses a shape of the catheter body based on light wavelength information corresponding to a group of FBGs placed in the first region (col. 8 lines 10-20 figs. 2a-4 and 7-10).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Leo with a setup such that the optical fiber has plurality of FBG’s placed to detect shape as taught by Chiders since such a setup would result in determining catheter shape inside the body.
Regarding Claim 14, Chiders teaches that the optical fiber of the catheter has three or more optical cores, 25wherein the light-wavelength analyzer calculates a direction and an angle of the bending of the optical fiber based on wavelength information of three or more light received from the three or more optical cores to sense the shape of the catheter body (col. 8 lines 10-20 and figs. 1b and 2a teaches multiple optical fibers with plurality of fbg’s and figs. 7-10 teaches determining the angle to sense the shape of the catheter body).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793